16 U.S. 234
4 L.Ed. 378
3 Wheat. 234
HAMPTONv.M'CONNEL.
February 24, 1818

ERROR to the circuit court of the district of South Carolina.
The defendant in error declared against the plaintiff in error, in debt, on a judgment of the supreme court of the State of New York, to which the defendant below plead nil debet, and the plaintiff below demurred. The circuit court rendered a judgment for the plaintiff below, and thereupon the cause was brought by writ of error to this court.
Feb. 14th.
Mr. Hopkinson, for the plaintiff in error, suggested, that if, under any possible circumstances, the plea of nil debet could be a good bar to the action, a general demurrer was insufficient. He cited Mills v. Duryee,a and stated that the present case, might, perhaps, be distinguished from that, as it would seem that in Mills v. Duryee the defendant had actually appeared to the suit upon which the original judgment was recovered; but that in the present case there was no averment in the declaration to that effect, and the proceeding in the former suit might have been by attachment in rem, without notice to the party.
Mr. Law, for the defendant in error, relied upon the authority of Mills v. Duryee, as conclusive to show that nul tiel record ought to have been pleaded. He also cited Armstrong v. Carson's executors.b
Feb. 24th.
Mr. Chief Justice MARSHALL delivered the opinion of the court.


1
This is precisely the same case as that of Mills v. Duryee. The court cannot distinguish the two cases. The doctrine there held was that the judgment of a state court should have the same credit, validity and effect, in every other court of the United States, which it had in the state where it was pronounced, and that whatever pleas would be good to a suit thereon in such state, and none others, could be pleaed in any other court in the United States.


2
Judgment affirmed.c 



a
 7 Crauch, 481.


b
 2 Dall. 302.


c
 In Mills v. Duryee, 7 Cranch, 481. the following points were adjudged: 1st. That the act of 1790, ch. 38, prescribing the mode in which the public acts, records, and judicial proceedings, in each state, shall be so authenticated as to take effect in every other state, declaring that the record of a judgment duly authenticated shall have such faith and



3
credit as it has in the state court from whence it was taken; if in such court it has the effect of record evidence, it must have the same effect in every other court within the United States. 2d. That in every case arising under the act, the only inquiry is, what is the effect of the judgment in the state where it was rendered. 3d. That whatever might be the effect of a plea of nil debet to an action on a state judgment, after verdict, it could not be sustained on demurrer. 4th. That on such a plea the original record need not be produced for inspection, but that an exemplification thereof is sufficient. 5th. That the act applies to the courts of the district of Colombia, and to every other court within the United States.


4
In the argument of Bordon v. Fitch, 15. Johns. Rep, 121. in the supreme court of New-York, it seems to have been supposed that this court had decided in Mills v. Duryee, that nul tiel record was the only proper plea to an action upon a state judgment. But it is conceived that as to the pleadings, it only decided that nil debet was not a proper plea; and that the court would hold that any plea (as well as nul tiel record) that would avoid the judgment, if technically pleaded, would be good. However this may be, it may safely be affirmed, that the question is still open in this court whether a special plea of fraud might not be pleaded, or a plea to the jurisdiction of the court in which the judgment was obtained; for these might, in some cases, be pleaded in the state court to avoid the judgment.